PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,744,494
Issue Date: August 18, 2020
Application No. 16/062,852
Filing or 371(c) Date: June 15, 2018
Attorney Docket No. 46700/69  
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed November 18, 2020. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;



(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

 It appears none of the requirements have been fully met.  In this regard, the itemization for the calculation of the deficiency owed submitted with the present request is not in compliance with requirements of 37 CFR 1.28© (2) (i), which reads:

(i)Calculation of the deficiency owed. The deficiency owed for each previous fee erroneously paid as a small entity is the difference between the current fee amount (for other than a small entity) on the date the deficiency is paid in full and the amount of the previous erroneous (small entity) fee payment. The total deficiency payment owed is the sum of the individual deficiency owed amounts for each fee amount previously erroneously paid as a small entity. Where a fee paid in error as a small entity was subject to a fee decrease between the time the fee was paid in error and the time the deficiency is paid in full, the deficiency owed is equal to the amount (previously') paid in error;” Emphasis added

In view of the above, the current fees listed in the itemization does not reflect the fee increase effective October 02, 20201.  As a result, the itemization submitted with the request is deemed improper.  For this reason, the present request cannot be accepted at this time.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street


By internet:		EFS-Web2 

Telephone inquiries regarding this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 Effective October 02, 2020, the USPTO fees had increased.  As a result, the current fees owed will need to be adjusted in the renewed petition.
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).